Citation Nr: 1415326	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  11-03 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines



THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund (FVEC).  



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 administrative decision by the RO which denied the appellant's claim on the basis that her husband did not have a pending claim for the one-time payment from the Filipino Veterans Equity Compensation Fund (FVEC) at the time of his death.  

Additionally, the Board notes that while the evidence showed that the appellant's husband had honorable service in the Walter Cushing Guerrillas from August 1941 to November 1945, he did not have valid military service for purposes of receipt of a one-time payment from the from the Filipino Veterans Equity Compensation Fund.  


FINDING OF FACT

The appellant's husband died before the enactment of the American Recovery and Reinvestment Act on February 17, 2009.  


CONCLUSION OF LAW

The requirements for eligibility for a one-time payment from the FVEC fund are not met.  38 U.S.C.A. § 501(a) (West 2002); 38 C.F.R. § 3.203 (2013); American Recovery and Reinvestment Act, Pub. L. No.111-5, § 1002 (enacted February 17, 2009).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a)(1); 38 C.F.R. § 3.159; see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In this case, the material facts are not in dispute, and the issue of whether the appellant has legal entitlement to a one-time payment from the FVEC fund is limited to statutory interpretation.  When the law, and not the underlying facts or development of the facts, is dispositive in a matter, the VCAA can have no effect on the appeal.  Mason v. Principi, 16 Vet. App. 129, 132 (2002) (where the law as mandated by statue, and not the evidence, is dispositive, the VCAA is not applicable); Smith v. Gober, 14 Vet. App. 227 (2000); VAOPGCPREC 5-2004 (June 2004), (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  

Given the specific facts in this case, the Board finds that no action is necessary under the VCAA, and that the case is ready for appellate review.  

Applicable Law

The Philippine Islands became a United States possession in 1898, when they were ceded from Spain following the Spanish-American War.  During World War II, various military units, including the regular Philippine Scouts, the new Philippine Scouts, the Guerrilla Services, and more than 100,000 members of the Philippine Commonwealth Army, were called into the service of the United States Armed Forces of the Far East by President Franklin D. Roosevelt.  See Military Order of July 26, 1941, 6 Fed. Reg. 3825 Aug. 1, 1941).  

On February 17, 2009, the President signed the American Recovery and Reinvestment Act (ARRA), intended for "job preservation and creation, infrastructure and investment, energy efficiency and science, assistance to the unemployed, and State and local fiscal stabilization."  See Pub. L. No. 111-5, 123 Stat. 115 (2009).  The legislation included a provision for the creation of the FVEC Fund, providing one time payments to "eligible persons" in the amount of $9,000.00 (US dollars) for non-United States citizens, or $15,000 (US dollars) for United States citizens.  The claim for compensation from the FVEC Fund must be made within a one-year period beginning on the date of enactment of ARRA.  ARRA, § 1002(c)(1). Additionally, if a veteran dies after having filed a claim, but before the claim is granted, payment is to be made instead to the surviving spouse.  ARRA, § 1002(c)(2).

An "eligible person" is defined as any person who served before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or who served in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538).  Additionally, the person must have been discharged or released from such service under conditions other than dishonorable.  ARRA § 1002(d) (2009).  

The Act further directs the Secretary to "administer the provisions of this section in a manner consistent with applicable provisions of title 38, United States Code, and other provisions of law, and shall apply the definitions in section 101 of such title in the administration of such provisions, except to the extent otherwise provided in this section.  Id.  

The Secretary is authorized by statute to prescribe "regulations with respect to the nature and extent of proof and evidence and the method of taking and furnishing them in order to establish the right to benefits under the laws administered by VA."  38 U.S.C.A. § 501(a)(1) (West 2002).  Pursuant to that authority, the Secretary has prescribed regulatory provisions governing the evidentiary requirements for establishing the requisite service for VA benefits purposes.  

Factual Background & Analysis

The facts in this case are as follows and are not in dispute.  In August 2008, the appellant filed an application with VA, claiming that her husband had eligible service as a recognized guerrilla in the service of the U.S. Armed Forces during World War II, and that she is entitled to a one-time payment from the FVEC fund.  Of record are various pertinent documents to include a marriage certificate, which showed that she was married to the claimed beneficiary of the FVEC Fund in 1973, and a death certificate, which showed that he died in March 1993 due to cerebral vascular accident and hypertension.  A report from the National Personnel Records Center, received in January 2009, showed that the claimed beneficiary did not have recognized service in the Philippine Commonwealth Army or the Armed Forces of the United States.  

After reviewing the record, the Board finds that the appellant does not legally qualify for a one-time payment from the FVEC fund.  The ARRA § 1002, Pub. L. No. 111-5, was enacted on February 17, 2009.  Although section 1002(c)(2) of the ARRA authorizes a payment from the FVEC fund to a surviving spouse of an eligible Veteran, payment under this provision is limited to the surviving spouse "of an eligible person who has filed a claim for benefits under this section."  The Veteran died in March 1993, nearly 16 years before the enactment of the operative Act.  Here, the appellant's husband did not file a claim - indeed, could not have filed a claim - for a FVEC Fund payment at any time during his life.  Hence, the appellant is not eligible to receive payment on her husband's behalf.  

The appellant contends that, although her husband died before the ARRA was enacted, she was filing on his behalf.  She further felt that surviving spouses of deceased veterans, who had honorable military service, should be entitled to a payment from the compensation fund.  While the Board is sympathetic to the appellant's argument, it has no legal authority to grant equitable relief in this matter.  Where the law is dispositive, the Board is compelled to follow the specific provisions of law.  38 U.S.C.A. § 7104; see also, Sabonis v. Brown, 6 Vet. App. 426 (1994).  

As the appellant does not meet the basic eligibility requirements for a one-time payment from the FVEC fund, the claim must be denied based upon a lack of entitlement under the law.  Id.  


ORDER

As the appellant is not eligible for a one-time payment from the FVEC Fund, the appeal is denied.  




____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


